Case: 14-13429   Date Filed: 03/05/2015   Page: 1 of 5


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-13429
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 6:13-cv-01728-CEH-DAB



ANTHONY E. FERENTINOS,

                                                             Plaintiff-Appellant,

ESTATE OF SANDRA FERENTINOS,

                                                                        Plaintiff,

                                     versus

KISSIMMEE UTILITY AUTHORITY,
JAMES WELSH,
in Official and Individual Capacity,
CHRIS GENT,
in Official and Individual Capacity,
RICHARD WOODS,
in Official and Individual Capacity,
FRED H. CUMBIE, JR.,
in Official and Individual Capacity, et al.,
MICHAEL ANDREWS,
individual and official capacity,
ANDREWS AGENCY, INC.,
in official capacity,
FLORIDA HOUSE OF REPRESENTATIVES,
                 Case: 14-13429       Date Filed: 03/05/2015       Page: 2 of 5


FLORIDA SENATE,
HON.DON GAETZ,
President of the Florida Senate,
HON.WILL WEATHERFORD,
Speaker of the Fla House of Representatives,

                                                                        Defendants-Appellees.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                        (March 5, 2015)



Before JORDAN, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      In this controversy which has a long and winding history touching on state

and federal courts, Anthony Ferentinos,* proceeding pro se, appeals from the

district court’s dismissal with prejudice of his amended complaint, alleging

constitutional violations per 42 U.S.C. §§ 1983, 1985 and various state laws under

28 U.S.C. § 1367. The dismissal was explained as tied to his disregard of the

court’s orders and federal rules. Ferentinos argues that the district court abused its

discretion in finding that Ferentinos had “ignored” the district court’s orders that

      *
          Counsel for the Estate of Sandra Ferentinos did not file an appeal.
                                                 2
               Case: 14-13429     Date Filed: 03/05/2015    Page: 3 of 5


his wife’s estate and class-action claims needed to be counseled and to be filed

separately. In addition, he argues that the district court abused its discretion in

finding that lesser sanctions would not suffice, given that he had a limited amount

of time to amend his complaint.

      We review for an abuse of discretion the district court’s decision to dismiss a

complaint for failure to comply with a court order or court rules. Betty K Agencies,

Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005). Discretion means that

the district court may act within a “range of choice,” and we will not disturb the

decision “as long as it stays within that range and is not influenced by any mistake

of law.” Id. Although the standard of review is abuse of discretion, dismissal of

an action with prejudice is a sanction of last resort and proper only in extreme

circumstances. Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983).

      Pro se pleadings are held to a less stringent standard than pleadings drafted

by lawyers and will be liberally construed. Alba v. Montford, 517 F.3d 1249, 1252

(11th Cir. 2008). Nevertheless, “procedural rules in ordinary civil litigation”

should not be interpreted “so as to excuse mistakes by those who proceed without

counsel.” McNeil v. United States, 508 U.S. 106, 113, 113 S.Ct. 1980, 1984, 124

L.Ed.2d 21 (1993). Furthermore, a court must not act as de facto counsel for pro

se parties or rewrite a deficient pleading. GJR Invs., Inc. v. Cnty. of Escambia, 132




                                           3
              Case: 14-13429      Date Filed: 03/05/2015   Page: 4 of 5


F.3d 1359, 1369 (11th Cir. 1998), overruled on other grounds as recognized in

Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010).

      While dismissal is an extraordinary remedy, dismissal upon disregard of an

order (especially where the litigant has been forewarned) is generally not an abuse

of discretion. Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989). In applying

Fed.R.Civ.P. 41(b), we have written that dismissal with prejudice is an extreme

sanction and should only be imposed when “(1) a party engages in a clear pattern

of delay or willful contempt (contumacious conduct); and (2) the district court

specifically finds that lesser sanctions would not suffice.” Betty K Agencies, Ltd.,

432 F.3d at 1337-38.

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). In addition, every

allegation “must be simple, concise, and direct,” and the complaint must “state its

claims . . . in numbered paragraphs, each limited as far as practicable to a single set

of circumstances.” Fed.R.Civ.P. 8(d)(1), 10(b). Although the complaint does not

need detailed factual allegations, it must provide the grounds for relief, and

“requires more than labels and conclusions, [or] a formulaic recitation of the

elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127

S.Ct. 1955, 1965, 167 L.Ed.2d 929 (2007). To state a claim, the plaintiff needs to

allege enough facts to make the claim “plausible on its face.” Id. at 570, 127 S.Ct.


                                           4
              Case: 14-13429     Date Filed: 03/05/2015    Page: 5 of 5


at 1974. A “shotgun pleading” is one where it is “virtually impossible to know

which allegations of fact are intended to support which claim(s) for relief.”

Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir.

1996).

      The district court did not abuse its discretion in dismissing with prejudice

Ferentinos’s 295-page amended complaint: a dismissal based on the judge’s

finding that Ferentinos “repeatedly ignored” orders that his wife’s estate and class-

action claims needed to be counseled and filed separately. Moreover, the district

court did not abuse its discretion in finding that lesser sanctions would not suffice:

Ferentinos had been given more than sufficient opportunity to state a plausible

cause of action in federal and state court and to cure the complaint’s deficiencies.

The district court also did not abuse its discretion in dismissing the amended

complaint, based on the judge’s determination that the amended complaint was a

“shotgun pleading” -- similar to the other pleadings Ferentinos earlier filed in

federal and state court -- and obviously did not comply with Fed.R.Civ.P. 8 and 10.

      AFFIRMED.




                                           5